                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02231-RM-MEH

UNITED STATES OF AMERICA,

       Plaintiff,

v.

NEW WORLD RENEWABLE ENERGY LEASING, INC.,
INFINERGY SOLAR & WIND, INC., and
MURRAY HAMBRICK,

       Defendants.


                                STIPULATION OF DISMISSAL


       The United States and Murray Hambrick have reached a settlement of the claims against

Murray Hambrick in this matter, and the Bankruptcy Court in the Western District of Texas has

approved the agreed-upon terms. Consequently, the parties hereby stipulate to dismissal of the

claims in this case against Murray Hambrick with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), with each party to bear its own costs.



 Dated March 8, 2019.                                Respectfully submitted,


 s/Geroge Hypolite                                   JASON R. DUNN
 George Hypolite

                                                 1
    United States Attorney

    s/ Zeyen J. Wu
    Zeyen J. Wu
    Assistant United States Attorney
    1801 California St., Suite 1600
    Denver, Colorado 80202
    Telephone: (303) 454-0100
    Fax: (303) 454-0411
    Email: zeyen.wu@usdoj.gov

    s/ Andrea Wang
    Andrea Wang
    Assistant United States Attorney
    1801 California St., Suite 1600
    Denver, CO 80202
    Telephone: 303-454-0100
    Email: andrea.wang@usdoj.gov


    Attorneys for Plaintiff
    United States of America




2
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019, I electronically filed the foregoing with the Clerk
of Court using the ECF system which will send notification of such filing to the following e-mail
addresses:

       ghypolite@jjlventuresllc.com

                                                     s/ Zeyen J. Wu
                                                     Zeyen J. Wu
                                                     United States Attorney’s Office




                                                3
